174 S.W.3d 77 (2005)
John CULPEPPER, Movant/Appellant,
v.
STATE of Missouri, Respondent.
No. ED 85447.
Missouri Court of Appeals, Eastern District, Division One.
October 25, 2005.
Mark A. Grothoff, Assistant Public Defender, Columbia, MO, for appellant.
Deborah Daniels, Asst. Atty. Gen., Jefferson City, MO, for respondent.
Before MARY K. HOFF, P.J., CLIFFORD H. AHRENS, J., and PATRICIA L. COHEN, J.

ORDER
PER CURIAM.
Movant, John Culpepper, appeals from the judgment denying his Rule 29.15 motion after an evidentiary hearing. On appeal, movant argues that his trial counsel rendered ineffective assistance by failing to object to certain statements made by the prosecutor during closing argument.
The motion court's findings and conclusions are not clearly erroneous. Rule 29.15(k). An opinion would have no precedential value. The parties have been provided with a memorandum for their information only, setting forth the reasons for this decision. The judgment is affirmed. Rule 84.16(b).